Exhibit 10.43

 

March 27, 2001

 

Robert A. Blake
4045 Hobbs Hill Rd
Glenelg, MD 21737

 

Re:                             Employment Agreement

 

Dear Bob:

 

The purpose of this letter is to confirm our agreement as to the terms and
conditions of your employment with MxEnergy.com Inc. (the “Company”).

 

1)              Employment.

 

a)              Employment; Duties. The Company will employ you, and you agree
to be employed by the Company, in the position of Director of Customer
Operations (or in such other management position as we mutually determine). In
such position, you will be responsible for the call center and data processing
operations and for related duties as directed by the Company.

 

b)             Term of Agreement. The term of this Agreement will begin on
March 31, 2001 (“Employment Date”) and terminate as specified in Section 4.

 

c)              Performance. During the term of your employment, beginning with
the Employment Date, you will devote your full time, skill and best efforts to
the affairs of the Company and faithfully and diligently perform your duties
under this Agreement. In the performance of those duties, you will comply with
the policies established from time to time by the Company, the terms of which
you will receive and about which you will be responsible for familiarizing
yourself upon your employment.

 

d)             No Outside Services. You agree that during the term of your
employment, beginning with the Employment Date, you will not perform any
services for other employers other than on a voluntary or pro bono basis unless
expressly approved by the Company.

 

--------------------------------------------------------------------------------


 

2)              Compensation.

 

a)              Base Salary. Effective with the Employment Date, the Company
will pay you a base salary (“Base Salary”) at an annual rate of $90,000, paid in
accordance with its regular payroll practices.

 

b)             Additional Compensation. In addition to your Base Salary, the
Company may pay you such bonuses as senior management of the Company, with the
approval of the Compensation Committee of the Board of Directors, may determine
from time to time. In making this determination, senior management and the
Compensation Committee will take into account your performance, the overall
performance and growth of the Company and such other factors as senior
management and the Compensation Committee deem relevant. Nothing in this
Agreement is intended to obligate the Company to pay you any bonuses.

 

c)              Incentive Stock Option Plan. During the period in which you are
an employee of the Company, you will be entitled to participate, to the extent
of your eligibility, in the Company’s Incentive Stock Option Plan. Subject to
the terms of such Plan, any options granted but not vested shall, in the event
of termination for “cause,” be immediately forfeited to the Company.

 

d)             “At Will.” Notwithstanding anything herein to the contrary, you
acknowledge that the employment relationship between you and the Company is
intended to be, and will be, strictly “at-will,” meaning that you and the
Company are free to terminate the relationship at any time, with or without
reason or “cause.”.

 

e)              For purposes of this Agreement, “cause” shall mean (i) your
conviction of, or pleading guilty to, a felony-class crime; (ii) any action
taken in bad faith by you that has, or is likely to have, in the Company’s
reasonable judgment, a material, detrimental effect on the reputation of the
Company or its business; (iii) an act of fraud, dishonesty or gross misconduct
by you; (iv) a material breach by you of any provision of this Agreement that
has not been cured within thirty (30) days after written notice of such breach
by the Company; or (v) your negligent or willful failure or refusal to perform
your duties, or to comply with any covenants or agreements, under this Agreement
(other than as a result of a disability, as defined below), after the Company
has given you written notice thereof, and your failure within a reasonable
period of time to correct the acts or omissions described in such notice.

 

3)              Benefits.

 

a)              Benefit Plans. During the term of your Employment, beginning
with the Employment Date, you will be entitled to participate, to the extent of
your

 

2

--------------------------------------------------------------------------------


 

eligibility, in employee benefits comparable to those that the Company now or in
the future makes available to its employees generally.

 

b)             Vacation; Continuing Education. During the term of this
Agreement, you will be entitled to such annual vacation, to the extent of your
eligibility (three weeks this calendar year, 4 weeks in future years) and time
for attendance at conferences, seminars or similar educational meetings, as the
Company may determine from time to time.

 

c)              Expenses. The Company will pay directly, or reimburse you for,
the reasonable and necessary expenses that you incur in furtherance of and in
connection with its business, in accordance with the policies established from
time by the Company. You will be responsible for familiarizing yourself with
such policies.

 

4)              Transition Period

 

a)              The Transition Period shall initially be defined as 120 days
from the signing of this agreement or until the Maryland office is available,
which occurs first. During the transition period the Company has agreed to
relocate its Louisville, Kentucky office to a location within the greater
Baltimore-Washington metropolitan area that has been selected by you and
approved by the company.

 

b)             Following the transition period you will perform your principal
responsibilities for the Company on a day-to-day basis from the Maryland office.

 

c)              During the Transition Period you agree to work in the Louisville
Office and to perform such services as necessary to both further the business
and coordinate to move by the Company of the service office from Louisville to
the Maryland office.

 

d)             During the Transition Period, the Company will pay one hundred
percent (100%) of all your reasonable and necessary expenses. You will agree to
work with the Company to management all Transition Period expenses. The
Transition Period expenses include:

 

i)                 Round-trip air travel to and from BWI and Louisville airports
once per week anticipated to be each Friday evening and Monday morning,

 

ii)              Temporary housing in a one-bedroom or studio type apartment,

 

iii)           Ground transportation while in Louisville,

 

iv)          Office parking while working at the Kentucky service office

 

v)             Airport parking and

 

vi)           Reasonable long-distance phone expenses

 

e)              If the service office is not relocated to the Maryland office
within the transistion period you elect to terminate your employment with the
Company and the Company will continue to pay you your base salary for ninety
(90) days after your termination.

 

3

--------------------------------------------------------------------------------


 

5)     Termination of Agreement.

 

a)              Termination without Cause. In the event of a termination without
cause, the Company shall provide you with at least 30 days advance written
notice. In the event of such a termination, the Company may set an earlier date
for your cessation of duties, provided that the Company shall continue to pay
you your Base Salary for a period of 30 days following receipt of the
termination notice by the receiving party. In addition, if the Company
terminates this Agreement without cause, the Company shall pay you, as
severance, an amount equal to one month of your Base Salary.

 

b)             Termination for Cause. The Company may terminate this Agreement
immediately and without advance notice to you for “cause” as defined in section
2 above.

 

c)              Other Termination Events. This Agreement will terminate
immediately upon your death or disability. For purposes of this Agreement,
“disability” shall mean an illness, injury or condition that renders you
incapable of performing your duties on a full-time basis for a period of at
least (three) months.

 

d)             Monies Owing from/to the Company upon Termination. In the event
of your termination for any reason, you will be paid all compensation due for
Base Salary for services performed to the date of termination, less applicable
withholdings and plus any unreimbursed business expenses or other payments in
accordance with the Company policies. You expressly agree that the Company may
deduct from, or offset against, all amounts due you under this Agreement, all
amounts owing from you to the Company hereunder.

 

6)              Nondisclosure; Noncompetition.

 

a)              Nondisclosure. You covenant and agree that except as
specifically required in the performance of your duties hereunder, you will
maintain in strictest confidence and not disclose to any person or business
entity or use for your personal benefit, gain or otherwise, any confidential or
proprietary information (whether concerning the Company or any client of the
Company) which you acquire or develop or have acquired or developed during your
employment with the Company. You agree that upon termination of your employment,
you will immediately deliver to the Company any and all drawings, plans,
documents, designs, records and other written material regarding confidential or
proprietary information then in your possession. You hereby assign to the
Company all right, title and interest in and to any and all ideas, plans,
designs and all other information of any kind that you develop during the period
of your employment with the Company and related to the work that you perform for
the Company. You agree to execute any and all documents necessary to confirm
this assignment. You also agree that your obligations under this Section will
survive any termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

b)             Noncompetition. You also covenant and agree that while you are
employed by the Company and for a period of one year following the termination
of such employment for any reason, whether with or without cause, or whether
initiated by you or the Company, you will not directly or indirectly solicit
business of the type performed by the Company from, or work in any capacity for,
any person or entity that was a client of the Company or that was contacted as a
client prospect by any representative of the Company within ninety (90) days
prior to such date of termination. You further agree not to solicit or induce
any employee of the Company to leave its employ or to hire or attempt to hire
any such employee.

 

c)              Remedies. You acknowledge that your services and skills are
unique, and that you will have unique access to key clients of the Company with
the express responsibility of building goodwill with such clients and for the
benefit of the Company. You agree, therefore, that any violation or threatened
violation of the provisions of Section 5 a) or b) of this Agreement will cause
irreparable injury to the Company. Accordingly, you agree that in addition to
such other rights and remedies as the Company may have at law or in equity
(including the right to recover damages), the Company will be entitled to
temporary and permanent injunctive relief in the event of any violation or
threatened violation by you of the provisions of Section 5a) or b) of this
Agreement.

 

d)             Enforceability. You acknowledge that the restrictions contained
in this Section 5 are reasonable and that you have received significant and
adequate consideration in exchange for them. It is our mutual intention that
these restrictions be enforced to the fullest extent permitted by law.
Therefore, should a court of competent jurisdiction hold the restrictions, or
any portion thereof, to be invalid, the restrictions or such portion will be
deemed automatically amended to the extent made necessary by the court’s
opinion.

 

7)     Miscellaneous.

 

a)              Company Property. You agree that any computers or other goods
purchased by the Company or delivered to you by the Company for your use in
connection with your work under this Agreement shall remain property of the
Company and shall be returned to the Company immediately upon request of the
Company; provided, however, that you may, at any time, purchase such computers
or other goods from the Company at cost; provided, further, that in the event
your engagement under this Agreement is terminated you will deliver or return to
the Company any information stored or contained in any such computer.

 

b)             Entire Agreement. This Agreement constitutes our entire agreement
with respect to the subject matter hereof and supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein.

 

c)              Amendments; Waivers. This Agreement may not be amended,
modified, superseded, cancelled, renewed or extended except by written
instrument

 

5

--------------------------------------------------------------------------------


 

executed by both of us. The failure of either of us to require performance of
any provision of this Agreement will not affect our right at a later time to
enforce it. Any waiver by either of us of a breach of any provision of this
Agreement in any one or more instances will not be deemed a continuing waiver of
that breach or a waiver of a breach of any other provision of this Agreement.

 

d)             Notices. Any notice or other communication under this Agreement
must be in writing and either hand-delivered or sent by confirmed facsimile
transmission, nationally-utilized overnight delivery service or certified or
registered mail (postage prepaid, return receipt requested), addressed to each
of us at our respective addresses set forth above or at such other address as to
which either of us may notify the other in the manner set forth in this
Section 6d). Any such notice or other communication shall be deemed received on
the date delivered if hand-delivered or sent by confirmed facsimile transmission
or nationally-utilized overnight delivery service, or three business days after
deposit in the mails, if mailed.

 

e)              Assignability. The Company will have the right to assign this
Agreement to its successors or assigns, including any person that acquires all
or substantially all of its assets or membership interests, or with which the
Company merges or consolidates. This Agreement and the benefits hereunder are
personal to you. You cannot assign or transfer them, nor may you delegate your
duties hereunder to any person, firm or Company.

 

f)                Binding Effect. This Agreement will be binding upon and inure
to the benefit of each of us and our respective successors, heirs, executors,
administrators, other legal representatives or permitted assigns, as the case
may be.

 

g)             Severability. If any provision of this Agreement is declared void
by a court, governmental agency or other entity of competent jurisdiction, the
remaining provisions of this Agreement will remain in full force and effect.

 

h)             Governing Law. I agree that I will submit to arbitration any
claims arising out of or relating to my application or candidacy for employment,
employment and/or cessation of employment by MxEnergy or its affiliates. Such
arbitration shall be conducted in Stamford, CT before and in accordance with the
procedures of the American Arbitration Association. This Agreement shall be
governed by and construed under the laws of the State of Connecticut, without
regard to its choice of law rules.

 

If the foregoing accurately reflects your understanding of the terms and
conditions of your engagement and employment by the Company, please so indicate
by signing the enclosed counterpart of this letter and returning it to the
Company.

 

 

MxEnergy.com Inc.

 

6

--------------------------------------------------------------------------------


 

 

By:

/s/ Jeffrey A. Mayer

 

 

Jeffrey A. Mayer

 

 

President

 

 

 

Agreed to and accepted as of

this 27th day of March 2001.

 

 

/s/ Bob Blake

 

Bob Blake

 

 

7

--------------------------------------------------------------------------------